UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      05/12/2021

 JOSE L. VELESACA and ABRAHAM CARLO
 UZATEGUI NAVARRO, on their own behalf and
 behalf of others similarly situated


                                                Plaintiffs,          ORDER CONVERTING
                                                                     SETTLEMENT CONFERENCE TO IN
                             -against-
                                                                     PERSON PROCEEDING
                                                                     20-CV-1803 (AKH)

 THOMAS R. DECKER, in his official capacity as
 New York Field Office Director for U.S.
 Immigration and Customs Enforcement, et al.,

                                                Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

                    The Microsoft Teams settlement conference in this matter previously scheduled

for Thursday, June 24, 2021 at 10:00 a.m. will be now be in person in Courtroom 17-D, United

States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with

their counsel. Corporate parties must send the person with decision making authority to settle

the matter to the conference. Counsel and parties are required to follow the Court’s COVID-

safety protocols and should review the Court’s website 2 weeks in advance of the conference

for the most up to date information. The parties are instructed to complete the Settlement

Conference Summary Report and prepare pre-conference submissions in accordance with the

Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be received by

the Court no later than June 17, 2021 by 5:00 p.m.
      SO ORDERED.

Dated: May 12, 2021
       New York, New York

                                ______________________________
                                KATHARINE H. PARKER
                                United States Magistrate Judge




                            2
